Citation Nr: 1451256	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for major depressive disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	 J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran requested a videoconference hearing on his substantive appeal to the Board.  Then, in March 2014, the Veteran's representative submitted a written request withdrawing the request for a Board hearing.

In June 2014, the Veteran's representative submitted a written brief with additional medical evidence not considered by the RO.  Included with the brief was the Veteran's signed waiver of consideration of the evidence by the RO in the first instance.

The Board notes that, in addition to the paper claims file, there are paperless electronic (Virtual VA and VBMS) claims files associated with the Veteran's claims.  The Veteran's VBMS and Virtual VA files contain duplicative documents.

The case is REMAND to the Agency of Original (AOJ).  VA will notify the Veteran if futher action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary to prior to appellate consideration of the claim of service connection for a major depressive disorder.

Upon review, the record reflects that the Veteran maintains that he has a major depressive disorder that can be attributed that the stressful events stemming from the motor vehicle accident in which he was involved in service; specifically, his experiences of recurring grief due to the tragic events that resulted in the death a friend at the time of this in-service accident.  Implicit in this contention, the Veteran has raised the issue of whether his major depressive disorder is a direct result of certain purported traumatic events that are alleged to have occurred at time of the July 1966 motor vehicle accident.  While the information of record reflects that the focus of the adjudication of this claim has centered solely on the theory of secondary service connection, the Veteran has alleged, and the record otherwise reveals, an alternative theory of entitlement based on primary (direct) service connection that also needs to be resolved by this appeal.

In this context, a July 2010 VA psychiatry outpatient note reflects the Veteran's report of having recurring depression after service separation in 1966.  He stated he has been depressed for the past two days and his mind reverts back to his military days.  He recounted an auto accident where the car that he was riding in ended up in a trench and hit a tree.  He stated he tried to help the driver but in doing so, he could not help the other passenger who died from head injuries after the accident.  He reported trying to cope with the aftermath of the accident on his own, but this past year it has affected him more.  The VA clinician diagnosed the Veteran with "major depressive disorder, recurrent, without psychosis; insomnia; unresolved grief over the death of his friend."

A September 2010 VA mental health physician note cites the Veteran's symptom as "Veteran blames himself for the death of a friend (Houston) that occurred during a car accident many years ago.  He reports nightmares and waking up thinking "Why did I let Houston die?""  The VA psychologist found "[w]hile in Germany, [the Veteran] was in a car accident that killed one man and injured the Veteran and two others who were in the car.  The man who was killed was thrown from the car.  The Veteran blames himself for this man's death, maintaining that he should have been able to have held on to him and prevent him from being thrown to his death."  The clinician diagnosed the Veteran with "major depressive order, recurrent; anxiety disorder with post traumatic features".

In this regard, the service treatment records confirm that the Veteran was a passenger in a motor vehicle accident that occurred in July 1966 in Germany, in which he sustained a fracture and dislocation injuries of the right hip.  As the Veteran has also alleged having witnessed the death of a close friend that resulted from the in-service motor vehicle accident, which is not indicated by the service treatment records, the Board is of the opinion that verification of whether the in-service motor vehicle accident resulted in any causalities is required.

Accordingly, in view of the foregoing, and in order to fully and fairly consider the Veteran's claim of service connection for major depressive disorder on all possible theories of entitlement, the case is REMANDED to AOJ for the following action:

1.  The AOJ should undertake reasonable efforts to research the facts and circumstances of the July 1966 motor vehicle accident, through the appropriate service department authority, for the purposes of verifying whether the July 1966 motor vehicle accident, in which the Veteran was involved, resulted in any causalities.  If the research efforts yield unsuccessful results, the AOJ should prepare a memorandum of unavailability, which details all attempts to obtain such information.  Then, the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e), and they should be accorded an opportunity to furnish any verifying information.

2.  After completing the action requested above, and any other additional notification and/or development deemed warranted (to include scheduling the Veteran for a VA psychiatric examination and/or obtaining a medical opinion with respect to his psychiatric claim on a primary (i.e., direct) basis, if warranted), the AOJ should re-adjudicate the issue of service connection for a major depressive disorder, including consideration on a primary and secondary bases, in light of the pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the AOJ should furnished the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period to respond before the matter is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



